[Cite as State v. Haynes, 2020-Ohio-6977.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     WOOD COUNTY


State of Ohio                                         Court of Appeals No. WD-19-035

        Appellee                                      Trial Court No. 2018CR0070

v.

Ernie E. Haynes                                       DECISION AND JUDGMENT

        Appellant                                     Decided: December 30, 2020

                                               *****

        Paul A. Dobson, Wood County Prosecuting Attorney, and
        Thomas A. Matuszak and David T. Harold, Assistant Prosecuting
        Attorneys, for appellee.

        Michael H. Stahl, for appellant.

                                               *****

        OSOWIK, J.

                                             Introduction

        {¶ 1} The defendant-appellant, Ernie Haynes, was convicted of abduction in the

Wood County Court of Common Pleas for the illegal removal of his three grandsons and
sentenced to community control. On appeal, Haynes raises multiple trial-related errors,

including that the state failed to present legally sufficient evidence that he removed the

children “by force or threat.” As set forth below, we affirm the trial court’s judgment.

                              Facts and Procedural History

       {¶ 2} Ernie Haynes (hereinafter “the defendant”) is grandfather to J.H.-H. (then

aged 5), J.H.-H. (also aged 5 but 11 months younger), and J.H.-H. (aged 2), all boys. The

defendant is alleged to have abducted his grandsons by removing them from the place

where they were found, on December 19, 2017. The record established that the

defendant personally removed the two younger boys from a friend’s home and drove

them away in his truck. He instructed his wife, Marcella Spence Haynes (hereinafter

“Marcella”), to pick the oldest boy up from school, which she did, and she removed him

from the school by car.

       {¶ 3} At trial, the state presented the following evidence: The mother of the

boys, Jennifer Haynes, died suddenly on December 12, 2017. The evidence strongly

suggests that Jennifer Haynes (hereinafter “Jennifer”) died of a drug overdose. Jennifer

lived in Fostoria, Ohio, in Seneca County, with James Hill-Hernandez. The unmarried

couple had been in a relationship for seven years and were parents to the three boys.

When she died, Jennifer was expecting their fourth child, and her death caused the infant

to be born two months prematurely and with underdeveloped lungs. The infant was “life-

flighted” to Toledo Children’s Hospital in Lucas County and remained there until May of




2.
2018, when he died. Jennifer was also mother to three older children, all girls. The girls

were not fathered by Hill-Hernandez and are not the subject of this criminal case.

       {¶ 4} Much of the testimony at trial focused on the week in between Jennifer’s

death and the abductions. During that time, the three boys were cared for mostly by the

defendant and by family friends, John and Amanda Decker. Even before Jennifer’s

death, the Deckers “had the kids the majority of the time [including] during the week.”

       {¶ 5} The funeral was held on December 18, 2017 in Fostoria, after which the

defendant “took the boys to [his] house” to change clothes. The plan was for Hill-

Hernandez to “pick the boys up and take them to the hospital [in Toledo] so they could

visit with their [newborn baby] brother.” When Hill-Hernandez arrived, Marcella told

him that “she wanted them back by [8 p.m.]” because the oldest son had school the next

day. When Hill-Hernandez told Marcella that “there [was] no way” he could meet that

time-table—given the distance to Toledo and back—Marcella “blew up.” The defendant

“changed” too and said, “no” and “that’s it. Go get your other two boys and bring them

in[side].” The defendant told Hill-Hernandez that “he may not have done right by his

children but he’s going to do right by [your] children, and nobody is going to have

anything to say about it.” The defendant “gave [Hill-Hernandez] the understanding that

[he] had no rights over [his own] children.” Hill-Hernandez “didn’t want any conflict,

altercations or anything,” and he left, without the boys, and drove to the Toledo Hospital

where he “stayed the night.”




3.
       {¶ 6} The next day, December 19, 2017, Hill-Hernandez “got up early * * * and

* * * drove from Toledo to Tiffin” where he filed a motion in the Juvenile Division of the

Seneca County Court of Common Pleas requesting temporary legal custody of his four

sons. His purpose in doing so was to “establish [his] rights as [the] children’s father.” A

magistrate granted the motion at 2:58 p.m., that same day, and set a hearing for January

24, 2018.

       {¶ 7} Hill-Hernandez began calling the defendant and Marcella to tell them that

he had “obtained [his] parental rights as a father” and “I want my children.” He also sent

a picture of the magistrate’s order to the defendant’s phone. Neither the defendant nor

Marcella answered their phones or responded to messages. So, Hill-Hernandez called

John Decker to ask Decker to tell the defendant that he’d “like to receive [his] children.”

John Decker testified that he called the defendant and “said, ‘look, James [Hill-

Hernandez] just left [the courthouse], he’s got custody papers for the kids.’ And that was

it. [The defendant] hung up on me.”

       {¶ 8} Also testifying on behalf of the state was the defendant’s ex-wife (and

mother of Jennifer), Shawna Haynes (“Shawna”). Shawna accompanied the defendant to

the Fostoria Police Department on December 19, 2017, so that they could talk to the

police “about [Jennifer’s] death.” When the defendant left the station, he announced that

he “had to leave [and] go get the kids from John and Mandy [Decker], [because] James

[Hill-Hernandez] was on his way with a court order to get the boys.”




4.
       {¶ 9} Amanda Decker was caring for the two younger boys at her home, in

Fostoria, when the defendant arrived. He told Amanda that “he was taking the boys,” and

she instructed them to “get their shoes and stuff.” About 3:15 p.m., John Decker arrived

home and helped the boys to get dressed. The defendant told the couple that “he didn’t

want James [Hill-Hernandez] to have [the children because] he didn’t feel like [Hill-

Hernandez] would take care of them.” The defendant also said that “he was going to pick

up [his oldest grandson]” from school but then “called his wife [Marcella] to have her

[go] get [him].” The defendant told the Deckers that he intended to “get a lawyer and file

paperwork” and that “he wasn’t going to give the kids back,” notwithstanding the

temporary custody order. Neither Amanda nor John Decker tried to dissuade the

defendant, despite Hill-Hernandez’s request for help, because they “didn’t want to get in

the middle of it because [they] was friends with both [men.]” Amanda Decker added

that it “wasn’t [her] place to [say] ‘no, you can’t take them.’”

       {¶ 10} At 3:14 p.m., Marcella Haynes picked up the oldest child from Longfellow

Elementary School in Fostoria, according to the school’s “sign-out sheet.” The assistant

secretary for the school testified that it was “very normal” for Marcella and the defendant

to pick up and drop off J.H.-H. from school, and both were authorized to do so.

       {¶ 11} Later that day, still December 19, 2017, a Rising Sun Police Officer

escorted Hill-Hernandez to the defendant’s home. Although no one answered the door,

lights were on inside, and it appeared to Hill-Hernandez that someone was there.




5.
       {¶ 12} The state presented extensive testimony as to Hill-Hernandez’s efforts over

the coming days to regain custody of his three children. Briefly, those efforts included:

                December 20, 2019: Hill-Hernandez texted the defendant twice,

       and again, the defendant did not respond.

                December 21, 2019: Hill-Hernandez contacted the Wood County

       Sheriff’s Department. Sheriff’s deputies and Rising Sun police officers

       went to the defendant’s home. Again, the lights were one, but no one

       answered the door.

                December 22, 2017: The police and Hill-Hernandez went to the

       defendant’s home, to no avail. Also, Hill-Hernandez filed a petition for a

       writ of habeas corpus with the Seneca County Juvenile Court, alleging that

       his children were being held in contravention of the temporary custody

       order.

                December 23, 2017: The police returned to the defendant’s home a

       fourth time “to make contact with [the defendant] and secure the safe return

       of the children [and] [y]et again no one answered the officer’s knocks.”

       (State’s memorandum at 11).

                December 26, 2017: The police obtained and executed a search

       warrant of the defendant’s home. No one was home at the time of search,

       and the officers gained entry by force. Using subpoenas to track the




6.
     defendant’s whereabouts, the police determined that the defendant was in

     McComb, Ohio in Hancock County.

            December 27, 2017: The juvenile court granted Hill-Hernandez’s

     petition for a writ of habeas corpus and ordered that the children “shall be

     immediately returned to the Temporary Custody of James Hill-Hernandez.”

     (Seneca Co. Court of Common Pleas case Nos. 21270037 et al). Also that

     day, Detective-Sergeant Joe Miller of the Wood County Sheriff’s

     Department went to the home of Connie and Leonard Spence in McComb.

     Connie Spence told the detective that the defendant, Marcella and four

     children had been at their home for the Christmas holiday since December

     22, 2017, but that they had “just left.” Detective Miller left the premises

     but returned later that day. While talking to the Spences, Detective Miller

     observed a man exit the Spence’s garage and get into a truck. The detective

     blocked the truck with his own vehicle, and, after each had identified

     himself, the defendant claimed that the children were not there. Ultimately,

     he admitted that they were inside the Spence’s home, specifically in a

     “mother-in-law suite” attached to the garage. Detective Miller contacted

     the Hancock County Sherriff’s Department which processed the

     defendant’s arrest. After the defendant was taken into custody, the

     McComb Police Department and Detective Miller were granted entry into

     the Spence’s home where the children were located.



7.
       {¶ 13} After learning that his children were in McComb, Hill-Hernandez “jumped”

into his car and “got [his] boys back.” Once reunited, he felt “relief” to know that they

“were safe.” Hill Hernandez testified that the defendant did not have permission to

“take” the children and “keep them” as of December 19 through December 27, 2017.

       {¶ 14} The defendant testified in his own defense, as did his wife, Marcella. Prior

to his daughter’s death, the defendant cared for his grandsons (and granddaughter, “M”)

in his home “every other weekend.” After Jennifer died, there were “discussions” that he

and Marcella would be “the main caretakers” of the children. According to the

defendant, their house in Rising Sun would be the “home base,” but they would “share

the responsibility of watching the * * * three boys” with Hill-Hernandez.

       {¶ 15} The defendant also testified about the disagreement between himself and

Hill-Hernandez on December 18, 2017. According to the defendant, Hill-Hernandez

arrived at his house with “drunken breath” and was acting “loud.” The defendant thought

Hill-Hernandez was going to “punch” him, and the defendant told him “you got to go,

man.” Hill-Hernandez told the defendant and Marcella, “’I don’t think it’s right. I don’t

have no right to my kids. * * * I found out I don’t have no rights to them.’” Hill-

Hernandez announced his intention to go “to the courts,” and the defendant responded

that he intended to do the same.

       {¶ 16} By all accounts, Hill-Hernandez left the defendant’s home that night,

December 18, 2017, and his children remained in the care of the defendant.




8.
       {¶ 17} The next day, the day of the abductions, Marcella dropped off the older son

at school, and the defendant took the two younger boys to the Deckers. After dropping

off the children, the defendant picked up his ex-wife, Shawna Haynes, and drove to the

courthouse in Tiffin to pick up “papers for emergency temporary custody” (which he

prepared later from home). Next, they went to “the cop shop” to inquire about “about

Jennifer[’s]” death. From the police station, the defendant went to a “flea market” to

attend to his business. The defendant denied that he was in a hurry to get to his

grandsons. When he did arrive at the Deckers, he claims that the Deckers made

disparaging remarks about his now-deceased daughter, which made him angry and upset.

John Decker also said that Hill-Hernandez “’was over there filing for temporary

custody,’” and the defendant responded he had just gone “over there and got[ten] the

papers [to do] the same thing.” When it was time to go, the defendant claimed that the

two younger boys “ran” toward his truck and climbed inside on their own volition. The

defendant buckled them into car seats and drove them “two blocks down the street” to

Shawna’s for a planned visit.

       {¶ 18} The defendant agreed that John Decker called him, but he maintained that

the call was made after he left the Decker’s home and after he had dropped off the boys

with his ex-wife. During their conversation, Decker told him that Hill-Hernandez had

been granted temporary custody and that he, the defendant, should “bring the boys back.”

The defendant asked, rhetorically, why should he “believe anything” Decker had to say,

and he demanded “an apology” for “desecrate[ing]” his daughter’s name and “hung up.”



9.
The defendant then picked up his school-aged grandson from Marcella and dropped him

at his ex-wife’s to join the younger boys. The defendant admitted that Hill-Hernandez

“sent me some texts [but] he never opened [or] looked at them.

       {¶ 19} The next day, on December 20, 2017, the defendant filed for temporary

custody of his grand-daughter and 4 grandsons in Seneca County. On December 21,

2017, he learned—in person from court personnel—that the juvenile court granted the

motion, with respect to his granddaughter “M,” but denied it as to his grandsons. That

same day, the defendant hired a lawyer and paid him a $2,000 retainer fee.

       {¶ 20} According to the defendant, the children remained with his ex-wife Shawna

from December 19 until 22, 2017, when he and Marcella took them (and “M”) to the

Spences’ home in McComb for a “vacation.” On December 27, 2017, the defendant

learned in an email from this attorney of the “bad news” that “[t]he court want[ed] the

children returned [to Hill-Hernandez] immediately.” The defendant claimed that they

were preparing to leave McComb to return the boys to their father when he was arrested

in the Spence’s driveway.

       {¶ 21} The defendant was indicted in Wood County on February 8, 2018, on

charges of abduction—two counts as to each grandson—for a total of six counts, all third

degree felonies. Thus, as to each child, the defendant was indicted under R.C.

2905.02(A)(1) and (2). Before trial, the state voluntarily dismissed the counts brought

under Section (A)(2), i.e. Counts 2, 4, and 6, leaving Counts 1, 3, and 5 under Section

(A)(1) to be tried.



10.
       {¶ 22} On January 25, 2019, the jury returned a guilty verdict as to each count.

The defendant filed two post-trial motions: a motion to acquit on the basis that the state

failed to present legally sufficient evidence of “force” and a motion to dismiss the

indictment on the basis that the state should have, under R.C. 1.51, proceeded with the

more specific offense of interference with custody, rather than abduction. The trial court

denied the motions, which are the subjects of defendant’s first and fourth assignments of

error, respectively.

       {¶ 23} On April 9, 2019, the trial court sentenced the defendant to one year of

community control, as to each count. The defendant appealed and raises five

assignments of error for review:

              I. The prosecution failed to present sufficient evidence to sustain a

       conviction of Abduction under O.R.C. 2905.02(A)(1) contrary to the

       United States and Ohio Constitutions.

              II. Ernie Haynes’ right to a fair trial and Due Process under the

       Constitutions of the United States and Ohio were violated when the trial

       court overruled Haynes’ objection to the prosecution misrepresenting the

       State’s burden of proof in closing as to the element of privilege and

       permitted the prosecution to proceed to claim that the State needed only to

       prove that Mr. Haynes did not have any one type of privilege, rather than

       the plain language of the instruction that requires the defendant to be

       without privilege of any type.



11.
              III. The trial court erred and Mr. Haynes’ right to a fair trial and due

       process were violated when it failed to order the prosecution to furnish a

       meaningful Bill of Particulars upon Haynes’ motion to compel which

       allowed the prosecution to finally reveal the alleged time and place of the

       accused behavior in the prosecution’s closing argument.

              IV. The trial court should have dismissed the indictments based

       upon Haynes’ post-conviction motion to dismiss because Interference with

       Custody was the more specific charge, and the state was required to pursue

       that charge.

              V. Ernie Haynes’ convictions are against the manifest weight of the

       evidence.

                The state presented legally sufficient evidence of force.

       {¶ 24} In his first assignment of error, the defendant argues that the state failed to

present legally sufficient evidence to support his abduction convictions.

       {¶ 25} Whether there is sufficient evidence to support a conviction is a question of

law. State v. Thompkins, 78 Ohio St.3d 380, 386, 678 N.E.2d 541 (1997). In reviewing a

challenge to the sufficiency of evidence, “[t]he relevant inquiry is whether, after viewing

the evidence in a light most favorable to the prosecution, any rational trier of fact could

have found the essential elements of the crime proven beyond a reasonable doubt.”

(Internal citations omitted.) State v. Smith, 80 Ohio St.3d 89, 113, 684 N.E.2d 668

(1997). In making that determination, the appellate court will not weigh the evidence or



12.
assess the credibility of the witnesses. State v. Walker, 55 Ohio St.2d 208, 212, 378

N.E.2d 1049 (1978).

       {¶ 26} The abduction statute, R.C. 2905.02, provides, in relevant part, that,

                (A) No person, without privilege to do so, shall knowingly do any

       of the following:

                (1) By force or threat, remove another from the place where the

       other person is found;

                (2) By force or threat, restrain the liberty of another person under

       circumstances that create a risk of physical harm to the victim or place the

       other person in fear; * * *

                (C) Whoever violates this section is guilty of abduction. A violation

       of division (A)(1) or (2) of this section * * * is a felony of the third degree.

       * * *.

       {¶ 27} As discussed, Haynes was convicted of three counts under subsection

(A)(1); the charges under subjection (A)(2) were voluntarily dismissed.

       {¶ 28} On appeal, the defendant claims that the state failed to present legally

sufficient evidence that he abducted the children by “force or threat.” The term “force”

is expressly defined by statute. It “means any violence, compulsion, or constraint

physically exerted by any means upon or against a person or thing.” R.C. 2901.01(A)(1).

In State v. Heiney, 6th Dist. Lucas No. L-16-1042, 2018-Ohio-3408, we discussed the

components of “force” and their respective definitions:



13.
             “Any,” as used in R.C. 2901.01(A)(1), is an adjective. “’As an

      adjective, ‘any’ is defined as: ‘[o]ne or some, regardless of kind, quantity,

      or number; an indeterminate number or amount.’” State v. Euton, 3d Dist.

      Auglaize No. 2-06-35, 2007-Ohio-6704, 2007 WL 4374293, ¶ 60, quoting

      The American Heritage Dictionary (2nd College Ed.1985) 117. “[T]he

      insertion of the word ‘any’ into the definition of ‘force,’ recognizes that

      different degrees and manners of force are used in various crimes with

      various victims.” State v. Lillard, 8th Dist. Cuyahoga No. 69242, 1996 WL

      273781, *6, (May 23, 1996).

             “Violence” is defined, in part, as “[t]he use of physical force” or

      “[p]hysical force exerted for the purpose of violating, damaging, or

      abusing.” State v. Stevens, 3d Dist. Allen No. 1-14-58, 2016-Ohio-446,

      quoting Black’s Law Dictionary 1801 (14th Ed.2014) and The American

      Heritage Dictionary at 1350.

             “Compulsion” means “[t]he act of compelling; the quality, state, or

      condition of being compelled.” Stevens at ¶ 19, quoting Black's at 348.

      “Compulsion can take other forms than physical force; but in whatever

      form it appears* * * [i]t can best be considered under the heads of

      obedience to orders, material coercion, duress per minas, and

      necessity.” Id., quoting Turner, Kenny's Outlines of Criminal Law 54 (16th

      Ed.1952).



14.
              “Constraint” means “state of being checked, restricted, or compelled

       to avoid or perform some action.” Merriam Webster's Collegiate

       Dictionary 248 (10th Ed.1996).

Heiney at ¶ 98-101. Also, although the synonyms that the legislature chose to define the

term force—violence, compulsion and constaint—are “ordinarily applicable to persons

rather than things,” the definition applies “both to persons and things.” State v. Lane, 50

Ohio App.2d 41, 46, 361 N.E.2d 535 (10th Dist.1976).

       {¶ 29} At trial, the state presented its case of “force” as follows:

              In this particular case the force that was used was physically

       removing the children and driving away. Those children were put in child

       restraint seats. * * * But reason and common sense says but for what

       Marcella and the defendant did, those children would have remained where

       they were at. [The oldest child] would have remained at the elementary

       school until somebody else came to pick him up, and [the younger two]

       would have remained at the Deckers.

       {¶ 30} In his brief, the defendant challenges the prosecution’s “theory” that it

“need only show that ‘any’ amount of force was used.” Without citing any authority, he

claims there is “no question” that the state must present “more than” the “ordinary force

involved in picking up children from school or a baby-sitter.”

       {¶ 31} Force is expressly defined as “any violence, compulsion, or constraint * *

*.” (Emphasis added.) And, “a court cannot simply ignore or add words” to an



15.
unambiguous statute. Portage Cty. Bd. Of Commissioners v. Akron, 109 Ohio St.3d 106,

200-Ohio-954, 846 N.E.2d 478. As we remarked in Heiney, the use of the word “any” to

describe “force” recognizes that different degrees and manners of force are used in

various crimes with various victims.

       {¶ 32} For example, in Lane—an aggravated burglary case requiring the state to

show a trespass “by, force, stealth, or deception”— the issue was whether the trial court

erred by using the word “effort” rather than “violence, compulsion, or constraint” in its

charge to the jury. The court found no “substantial difference between the statutory

definition [of force] and that given by the trial court,” and it reasoned that “the statute

clearly indicates that ‘compulsion * * * physically exerted’ against a thing to gain

entrance constitutes force. The same is true of constraint. The ‘thing’ in this case is a

closed but locked door.” Id. at 46.

       {¶ 33} In a similar case, also involving burglary, the Second Appellate District

added that the definition of force “does not provide for any measure of the physical

exertion that might constitute force, but instead looks to the purpose for which the

physical exertion, however slight, has been employed. If the purpose is to overcome a

barrier against the actor’s conduct, whether that barrier is the will of the victim or the

closed but unlocked door of a home, the physical exertion employed to overcome the

barrier may constitute force.” State v. Gregg, 2d Dist. Champaign No. 91-CA-15, 1992

WL 302438 (Oct. 26, 1992) (Finding sufficient evidence that defendant used force when

he “turned the knob and opened the closed door to enter [the home]; A greater degree of



16.
physical exertion, including violence, is not necessary to satisfy the [force element.”).

See also State v. Johnson, 8th Dist. Cuyahoga Nos. 81692, 81692, 2003-Ohio-3241, ¶ 67-

68 (“‘[F]orce’ * * * simply requires [that] effort be exerted against a person or thing.”).

       {¶ 34} Just as the trespass-by-force element was met in the burglary cases by

demonstrating compulsion physically exerted against a thing (i.e. a door), we find that the

removal-by-force element in this case was shown by demonstrating compulsion

physically exerted against things. Those “things” were the controls of the defendant’s

truck and Marcella’s car. We agree with the state that the physical act of driving the

children away from the place where they were found satisfies the force element in this

case. The law is clear that any amount of force or threat of force, however slight, against

a thing, here the motor vehicles, is sufficient to support an abduction conviction.

       {¶ 35} Next, the defendant argues that the state failed to show that he removed the

children under “circumstances which pose[d] a risk of harm to [them] or place[d] [them]

in fear.” (Brief at 8 quoting Legislative Service Commission, 1973). He argues that the

only evidence at trial established that the children left with their grandparents “willingly”

and in the presence of other adults, who were “not alarmed.” But, under Section (A)(1),

the state was not required to present evidence that the removal occurred under

circumstances that created a risk of physical harm to the victims or that the victims were

placed in fear. Such a showing is required under Section (A)(2), and those counts were

dismissed before trial. Moreover, to the extent that the children’s willingness to leave

with their grandparents raises the issue of whether the defendant was “privileged” to



17.
remove them, we note that the defendant has not challenged the sufficiency of the state’s

evidence as to that element of the offense.

       {¶ 36} Finally, the defendant argues that the act of “buckling” the children into

child safety seats cannot establish “the sole basis” of the force element because he was

required by law to use child safety seats when transporting the children. See R.C.

4511.81 (“Certain children to be secured in child restraint system”).

       {¶ 37} As we have found, the act of driving the children from the place where they

were found established force in this case, and that finding is without regard to whether

the children were first fastened into child safety seats. But, it is also true that the state

created confusion by stressing the fact that the children were buckled into car seats before

the defendant and Marcella drove away.

       {¶ 38} First, it bears repeating that the state abandoned its abduction cases under

Section (A)(2) which would have required it to show the defendant “restrain[ed] the

liberty” of the children. Second, to the extent that the defendant was prevented from

asserting R.C. 4511.81 as a defense, as he claims in his brief—because he was not told

until trial that the state would identify the use of car seats as evidence of force—we find

no reversible error. An appellate court cannot reverse a lower court decision that is

legally correct even if it is a result of erroneous reasoning. City of Toledo v.

Schmiedebusch, 192 Ohio App.3d 402, 2011-Ohio-284, 949 N.E.2d 504, ¶ 37 (6th Dist).

That is, this court will not reverse a trial court decision that “achieves the right result for

the wrong reason, because such an error is not prejudicial.” Id. Here, the state presented



18.
legally sufficient evidence of force irrespective of whether the children were buckled in

child safety seats, and the state’s reliance on them, if any, to show force is not grounds

for reversal.

       {¶ 39} In examining a challenge to the sufficiency of the evidence, we must

consider the evidence in the light most favorable to the prosecution and determine

whether a rational juror could have found the essential elements of the crime proven

beyond a reasonable doubt. Jenks at paragraph two the syllabus. The testimony

presented at trial, if believed, established that the defendant, personally and in complicity

with Marcella, removed the children by force from the place where they were found. We

find that the state presented legally sufficient evidence of “force” in this case.

Accordingly, the defendant’s first assignment of error is found not well-taken.

      The trial court did not err in overruling the defendant’s objection during the
                 state’s closing argument as to the element of “privilege.”

       {¶ 40} The test for prosecutorial misconduct in closing arguments “is whether the

remarks were improper and, if so, whether they prejudicially affected substantial rights of

the defendant.” State v. Ndiaye, 10th Dist. Franklin No. 13AP-964, 2014-Ohio-3206, ¶

14, quoting State v. Smith, 14 Ohio St.3d 13, 14, 470 N.E.883 (1984). “[T]he touchstone

of due process analysis in cases of alleged prosecutorial misconduct is the fairness of the

trial, not the culpability of the prosecutor.” (Internal quotation omitted.) Id.,

quoting Smith v. Phillips, 455 U.S. 209, 219, 102 S.Ct. 940, 71 L.E.2d 78 (1982). Thus,

prosecutorial misconduct is not grounds for reversal unless the defendant has been denied

a fair trial. Id., citing State v. Mauer, 15 Ohio St.3d 239, 266, 473 N.E.2d 768 (1984).


19.
       {¶ 41} In his second assignment of error, the defendant alleges that the trial court

erred in overruling his objection to the “prosecution misrepresenting the State’s burden of

proof” as to the element of privilege.

       {¶ 42} To convict the defendant of abduction, “the finder of fact must [have]

determine[d] that the defendant removed * * * the victim[s] by force or threat ‘without

privilege to do so.’” State v. Steele, 138 Ohio St.3d 1, 2013-Ohio-2470, 3 N.E.3d 135, ¶

26, quoting R.C. 2905.02(A). “Privilege” is defined as “an immunity, license, or right

conferred by law, bestowed by express or implied grant, arising out of status, position,

office, or relationship, or growing out of necessity.” R.C. 2901.01(A)(12).

       {¶ 43} During closing arguments, the prosecutor said,

              Now, with respect to privilege, I’m going to visit or revisit eighth

       grade grammar class. I’ve put the definition of privilege up on the screen.

       * * * It says privilege means an immunity, license or right conferred by

       law, or bestowed by express or implied grant, or arising out of status,

       position, office, or relationship, or growing out of necessity. The only thing

       that matters here is the State has to prove [the defendant] didn’t have one of

       those. It’s written in the disjunctive. (Emphasis added.) Tr. at 839-840.

       {¶ 44} The defendant objected, and the trial court overruled the objection. On

appeal, the defendant argues that the prosecutor led the jury to believe, incorrectly, that

the state only had to prove that the defendant did not have one of those—an immunity,

license or right—to satisfy its burden of proof as to privilege. And, he maintains that,



20.
because the error went uncorrected, there is “uncertainty” as to whether “the jury actually

found [the privilege] element beyond a reasonable doubt.”

       {¶ 45} Terms that are undefined in a statute are accorded their common, everyday

meaning. Satterfield v. Ameritech Mobile Communications, Inc., 155 Ohio St.3d 463,

2018-Ohio-5023, 122 N.E.3d 144. Because the state was required to show that the

defendant acted “without privilege,” it was required to show that he acted without an

“immunity, license, or right.” In other words, it had to show that none of those applied.

Blacks Law Dictionary (6th Ed. 1991) (“In some usages, the word ‘or’ creates a multiple

rather than an alternative obligation; where necessary * * * ‘or’ may be construed to

mean ‘and.’”). While we agree that the state’s comment was erroneous, we also find that

it not deprive the defendant of a fair trial. First, the prosecutor cured its misstatement

when he asserted, correctly, that it was the state’s burden to show “beyond a reasonable

doubt that the defendant did not have a privilege to do what he did,” and the prosecutor

then quoted the statutory definition of privilege, verbatim. Second, the trial court also

provided accurate instructions on all of the elements of the offense, including privilege,

and it further instructed the jury that closing arguments are not to be considered evidence.

Accord, State v. Freeman, 8th Dist. Cuyahoga No. 91842, 2009-Ohio-5218, ¶ 16-21.

Finally, the fact that the defendant is not challenging that the state presented legally

sufficient that he acted without privilege militates against a finding that the misstatement

prejudiced the outcome of this case. For these reasons, we find that the trial court did not




21.
err in overruling the defendant’s objection. Therefore, his second assignment of error is

not well-taken. .

                     The trial court did not err in failing to compel the
                           state to produce a bill of particulars.

       {¶ 46} In his third assignment of error, the defendant argues that his right to a fair

trial was violated when the trial court failed to order the state to furnish a meaningful bill

of particulars, in contravention of Crim.R. 7(E).

       {¶ 47} When the defendant makes a written request, “the prosecuting attorney

shall furnish the defendant with a bill of particulars setting up specifically the nature of

the offense charged and of the conduct of the defendant alleged to constitute the offense.”

Crim.R. 7(E). “A bill of particulars has a limited purpose - to elucidate or particularize

the conduct of the accused alleged to constitute the charged offense.” State v. Sellards,

17 Ohio St.3d 169, 171, 478 N.E.2d 781 (1985) .

       {¶ 48} The defendant complains that, in response to his motion, the state provided

a “copy of the indictment and referred to the discovery in this case.” In denying the

defendant’s subsequent motion to compel, the trial court found that, “[t]he State of Ohio

has a practice of providing open-file discovery” and “’[n]o bill of particulars is required

when the state allows open-file discovery.’” See Aug. 15, 2018 Order, quoting State v.

Coffey, 6th Dist. Lucas No. L-12-1047, 2013-Ohio-3555, ¶ 35. The defendant argues that

Coffey is inapplicable because it involved an amendment to a bill of particulars, unlike

this case which involves the absence of any bill. However, Coffey was not restricted to

its facts. And, in any event, this precise issue was recently addressed in State v. Franklin,


22.
5th Dist. Muskingum No. CT2019-0042, 2020-Ohio-1263, ¶ 63-71, where the defendant

filed a motion to compel a bill of particulars that included “the dates and times or the

specific manner” of the offenses. On appeal, the court upheld the denial of the motion to

compel, finding that “it is undisputed that the [county prosecutor’s office] maintains

‘open-file discovery,’ pursuant to which the state provides discovery by allowing defense

counsel to see all of its files regarding a case without requiring the defense to make a

written request for discovery. No bill of particulars is required when the state allows

open-file discovery.” Id. ¶ 69.

       {¶ 49} Likewise, the defendant in this case sought “the exact time that the

offense(s) allegedly took place.” It is undisputed that the state provided open file

discovery, which according to it, included “a written statement by John Decker indicating

[that the defendant] had come over to his home [and] had picked up two of the three

children.” The discovery file also included police reports, medical reports, and witness

statements in the case. Thus, as in Coffey and Franklin, a bill of particulars would not

have provided the defense with any additional information. Accordingly, under the facts

of this case, we find that the purpose of the bill of particulars was fulfilled. Accordingly,

the defendant’s third assignment of error is found not well-taken.

                         The trial court did not err in denying the
                         defendant’s post-trial motion to dismiss.

       {¶ 50} In his fourth assignment of error, the defendant argues that the trial court

erred in failing to grant his post-trial motion to dismiss the indictment under R.C. 1.51.




23.
       {¶ 51} R.C. 1.51 provides that, “[i]f a general provision conflicts with a special or

local provision, they shall be construed, if possible, so that effect is given to both. If the

conflict between the provisions is irreconcilable, the special or local provision prevails as

an exception to the general provision, unless the general provision is the later adoption

and the manifest intent is that the general provision prevail.” The statute “comes into

play only when a general and a special provision constitute allied offenses of similar

import and additionally do not constitute crimes committed separately or with a separate

animus for each crime.” State v. Chippendale, 52 Ohio St.3d 118, 120, 556 N.E.2d 1134

(1990). But, “when the offenses in question are not allied offenses of similar import,

R.C. 1.51 does not preclude the offender from being charged with and convicted of both.”

State v. Rivarde, 197 Ohio App.3d 99, 2011-Ohio-5354, 966 N.E.2d 301 (12th Dist.), ¶

11, quoting State v. Smith, 4th Dist. Meigs No. 09CA16, 2011-Ohio-965, ¶ 16.

       {¶ 52} In his brief, the defendant baldly asserts that the state was “required to

pursue” interference with custody charges against the defendant—rather than

abduction—“because” the former is the “more specific charge.” The defendant’s claim is

wholly unsupported with any legal arguments. Indeed, the defendant failed even to

identify the interference statute by number or set forth its elements, much less analyze

those elements so as to establish that it is an allied offense of abduction. As noted by the

state, the defendant also failed to cite any case law in support of his proposition.

       {¶ 53} This court is “not obligated to search the record or formulate legal

arguments on behalf of the parties, because ‘appellate courts do not sit as self-directed



24.
boards of legal inquiry and research, but [preside] essentially as arbiters of legal

questions presented and argued by the parties before them.’” (Other internal quotation

omitted.) Risner v. Ohio Dep't of Nat. Res., Ohio Div. of Wildlife, 144 Ohio St. 3d 278,

2015-Ohio-3731, 42 N.E.3d 718, ¶ 28, quoting State v. Quarterman, 140 Ohio St.3d 464,

2014-Ohio-4034, 19 N.E.3d 900, ¶ 19. We find the defendant’s argument—that the trial

court erred in denying his post-trial motion to dismiss the indictment—not well-taken.

The defendant’s fourth assignment of error is found not well-taken.

         The conviction was not against the manifest weight of the evidence.

       {¶ 54} In his fifth and final assignment of error, the defendant argues that his

conviction was against the manifest weight of the evidence.

       {¶ 55} Under a manifest weight standard, an appellate court must sit as a

“thirteenth juror” and may disagree with the fact-finder’s resolution of the conflicting

testimony. Thompkins, 78 Ohio St.3d at 387, 678 N.E.2d 541. The appellate court,

“‘reviewing the entire record, weighs the evidence and all reasonable inferences,

considers the credibility of witnesses and determines whether in resolving conflicts in the

evidence, the jury clearly lost its way and created such a manifest miscarriage of justice

that the conviction must be reversed and a new trial ordered. The discretionary power to

grant a new trial should be exercised only in the exceptional case in which the evidence

weighs heavily against conviction.’” Id., quoting State v. Martin, 20 Ohio App.3d 172,

175, 485 N.E.2d 717 (1st Dist.1983).




25.
       {¶ 56} The defendant complains that this case “revolved around the service, or

lack thereof, of a temporary custody order [in Hill-Hernandez’s favor], the violation of

which could not result in an abduction charge.” We disagree. The jury need not have

concluded that the defendant had direct knowledge of the custody order in order to

convict him. There was plenty of other evidence in the record to support the conclusion

that the defendant knew, when he removed the children on December 19, 2018, that he

did so without the consent of the children’s father. That evidence included testimony that

the defendant raced out of the police station to get to the children before Hill-Herndandez

did, that he directed Marcella to pick up the school-aged boy before the end of the school

day, that John Decker told the defendant that Hill-Hernandez “got custody for the kids,”

and, notwithstanding that, the defendant “wasn’t going to give the kids back.” Moreover,

the defendant’s failure to provide any credible explanation for not communicating with

Hill-Hernandez over the next twelve days certainly supported the state’s argument that he

was, in fact, “on the lam.”

       {¶ 57} Finally, the defendant complains that his civil attorney “pick[ed] fights with

the police detectives * * * for no apparent reason.” Defendant’s complaint, even if true,

does not cast doubt on the weight of the evidence. Further, he bears at least some of the

responsibility for his lawyer’s bravado, given that the defendant failed to tell him a

critical fact at the time he was retained, namely that the juvenile court had already

granted Hill-Herndandez temporary custody.




26.
       {¶ 58} Because the trier of fact sees and hears the witnesses at trial, we must defer

to the factfinder’s decisions whether, and to what extent, to credit the testimony of

particular witnesses. State v. Jackson, 2d Dist. Greene No. 2018-CA-37, 2019-Ohio-

2130, ¶ 24. Based on this evidence, it cannot be said that the jury clearly lost its way and

created a manifest miscarriage of justice. Based upon the evidence presented in this case,

we cannot say that the verdict was against the manifest weight of the evidence. Therefore,

the defendant’s fifth assignment of error is not well-taken.

                                        Conclusion

       {¶ 59} As set forth herein, the defendant’s assignments of error are found not well-

taken. Accordingly, the April 9, 2019 judgment of the Wood County Court of Common

Pleas is affirmed, with costs ordered to be paid by the defendant pursuant to App.R. 24.



                                                                       Judgment affirmed.



       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.


Thomas J. Osowik, J.                            _______________________________
                                                            JUDGE
Christine E. Mayle, J.
                                                _______________________________
Gene A. Zmuda, P.J.                                         JUDGE
CONCUR.
                                                _______________________________
                                                            JUDGE




27.
           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




28.